Abatement Order filed October 28, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00721-CR
                                   ____________

                      BRENETTA SHERMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1389343

                            ABATEMENT ORDER

      On March 5, 2015, this court affirmed appellant’s conviction, but modified
the trial court’s judgment to reflect that appellant pleaded not guilty before a jury,
that the trial court accepted the jury’s verdict, and that the jury assessed
punishment. Sherman v. State, No. 14-14-00335-CR; 2015 WL 1020810 (Tex.
App.—Houston [14th Dist.] Mar. 5, 2015, pet ref’d) (not designated for
publication). According to a supplemental clerk’s record filed with this court, the
trial court, on its own motion, entered a judgment nunc pro tunc correcting the
items modified by this court’s judgment. The judgment nunc pro tunc was signed
July 10, 2015, and appellant filed a pro se notice of appeal from on August 3,
2015. Nunc pro tunc judgments are appealable orders. Blanton v. State, 369
S.W.3d 894, 904 (Tex. Crim. App. 2012). Therefore, appellant’s appeal is timely.
This court is unaware whether appellant is entitled to proceed without the payment
of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following
order. See Tex. R. App. P. 35.3(c).

      We ORDER the judge of the 230th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute her appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, the court’s findings and conclusions, and a videotape or compact disc,
if any, containing a recording of the video teleconference shall be filed with the
clerk of this court within thirty days of the date of this order.

      The court reporter for the 230th District Court is not required to re-file the
original reporter’s record from appellant’s jury trial, which was affirmed by this
court in cause number 14-14-00335-CR. If it is determined that appellant is entitled
to a free record on appeal, the court reporter is responsible for filing records of any
hearings with regard to the judgment nunc pro tunc only.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM